Citation Nr: 1537924	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-00 696	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar myositis with degenerative disc disease of the lumbar spine, rated as 10 percent disabling prior to April 15, 2014, and at 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney-at-Law



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to January 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Montgomery, Alabama, RO.

In his December 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, but in August 2014 he withdrew his hearing request. 

If, as in the instant case, the record indicates that a Veteran may not be able to obtain and maintain substantially gainful employment because of a service-connected disability, a claim for a total disability rating for individual unemployability (TDIU) is part and parcel of the increased rating claim for the service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In this case, however, a TDIU was granted in an August 19, 2015 Decision Review Officer Decision, effective July 31, 2012.  The record does not reflect that the Veteran has filed a Notice of Disagreement on the effective date of the award of TDIU subsequent to August 19, 2015.  Thus, the Board finds the issue of entitlement to a TDIU has been bifurcated by VA and adjudicated separately.  Accordingly, the issue of TDIU is not in appellate status and is not before the Board at this time.  See generally Locklear v. Shinseki, 24 Vet. App. 311 (2011).  



FINDINGS OF FACT

1.  Prior to October 4, 2012, the combined range of motion of the Veteran's thoracolumbar spine was 170 degrees.

2.  From October 4, 2012, the Veteran's muscle spasms and guarding resulted in an antalgic gait.

3.  For the entire period on appeal, the Veteran's radiculopathy of the right and left lower extremities has resulted in moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to October 4, 2012 for lumbar myositis with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 5243 (2015).

2.  The criteria for a 20 percent rating, but not higher, from October 4, 2012 for lumbar myositis with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 5243 (2015).

3.  The criteria for a 20 percent rating, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015); 38 C.F.R. § 4.104, Diagnostic Code 5243 (2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a 20 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015); 38 C.F.R. § 4.104, Diagnostic Code 5243 (2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(5) (2015).

A standard August 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in September 2009, May 2010, October 2012, and September 2014.  The examination reports are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Increased Rating Evaluation

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks an increased evaluation for his service-connected lumbar myositis with degenerative disc disease of the lumbar spine (hereinafter, a "low back disability").  The disability is currently rated at 10 percent disabling prior to April 15, 2014, and at 20 percent thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which also has an alternate rating formula for incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  The alternative rating formula is based on the duration of incapacitating episodes-defined as acute signs and symptoms resulting from IVDS that require bed rest prescribed by a physician and treatment by a physician-in the past twelve months.  A 10 percent rating is warranted where incapacitating episodes have a total duration of at least one week but less than two weeks in the past twelve months.  A 20 percent rating is warranted where incapacitating episodes have a total duration of at least two weeks but less than four weeks in the past twelve months.  Higher ratings are available for longer incapacitating episodes.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the cervical spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the diagnostic criteria.  Note (1): associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2): for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (3) in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Note (4): each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.

Note (5) discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

C.  Analysis

The salient period in this case commences one year before the date of claim; or, on August 3, 2008.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

As a threshold matter, the Board notes that the medical evidence of record shows that the Veteran has experienced incapacitating episodes as defined in 38 C.F.R. §4.71a, DC 5243 for treatment of IVDS.  Nonetheless, at no point during the period on appeal have these episodes met or exceeded two weeks in duration in the course of a twelve month period, which would result in a 20 percent rating.  Accordingly, the Board will continue to evaluate the Veteran's low back disability on the basis of the General Rating Formula for Diseases and Injuries of the Spine as rating under the criteria for "incapacitating episodes" for treatment of IVDS would not result in a higher evaluation at any time during the course of the appeal.

For the reasons that follow, the Board finds that the Veteran's low back disability does not more nearly approximate the criteria for a rating in excess of 10 percent prior to October 4, 2012, but does more nearly approximate the criteria for a disability rating of 20 percent, but no higher, thereafter.  

Also, as will be explained in more detail below, the Board finds that after resolving any benefit of the doubt in favor of the Veteran, for the entire period on appeal, the Veteran's low back disability has also resulted in associated radiculopathy in the right and left lower extremities that has manifested in moderate incomplete paralysis of the sciatic nerve, approximating a 20 percent rating pursuant to DC 8520 for each lower extremity.

i.  Prior to October 4, 2012

The Board finds that for this portion of the period on appeal, the Veteran's low back disability does not more nearly approximate the criteria corresponding to a disability rating in excess of 10 percent pursuant to DC 5243.

The September 2009 VA examination report revealed that range of motion (ROM) testing produced zero to 90 degrees of forward flexion with pain on motion; there was no additional loss of motion on repetition.  The combined range of motion for the thoracolumbar spine was 170 degrees.  Based on the combined range of motion demonstrated during the September 2009 VA examination, the Board finds that the Veteran's low back disability does not meet the criteria for a disability rating in excess of 10 percent pursuant to DC 5243.  38 U.S.C.A. § 5107; 38 C.F.R. §§3.102, 4.3, 4.71a.

A higher 20 percent rating is available for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the cervical spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Ratings in excess of 20 percent are warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or varying types of ankylosis.  

The Board acknowledges the presence of forward flexion and combined range of motion measurements that would entitle the Veteran to a higher rating during this portion of the period on appeal.  For example, in the May 2010 VA examination report, forward flexion was recorded as to 30 degrees and combined range of motion equaled 70 degrees.  Similarly, an April 2010 private treatment record from Dr. A.P. showed the Veteran's forward flexion to be zero to 40 degrees and combined range of motion measurements to equal 80 degrees.  The Board, however, finds these measurements to have no probative value because they are contradicted by other evidence of record.  In particular, the May 2010 VA examiner questioned the veracity of the official ROM testing results of the Veteran.   The examiner noted that during unrelated parts of the examination, including when the Veteran removed his shoes and socks, the Veteran demonstrated lumbar spine ROM far exceeding that documented during formal ROM testing while standing.  

Accordingly, the Board finds the results of the formal ROM testing from the May 2010 examination to be inappropriate for use in evaluation of the Veteran's disability picture.  The Board makes the same finding with regards to the April 2010 private treatment record because, even though the private doctor did not note such inconsistencies in effort during that examination, those results were contemporaneous with the May 2010 VA examination and are considered outliers when compared to the other ROM testing results of record-at no other point in time, for the entire period on appeal, has the Veteran's ROM testing been recorded at less than 50 degrees forward flexion with pain on motion and on repetition nor has combined range of motion of the thoracolumbar spine been less than 165 degrees.  

The Board has considered Deluca and Mitchell and the Veteran's symptoms of fatigue, pain, pain on movement, severe flare-ups of pain, weakness, stiffness, muscle spasms, tenderness, instability, disturbance of locomotion, and interference with sitting and standing and weight bearing.  Medical examinations have not shown that these symptoms result in additional limitation to ROM.  See September 2009 and May 2010 VA examination reports.  The Veteran did report that they result in additional difficulty in performing activities of daily living; however, the evidence does not demonstrate that any there is any additional loss of range of motion that would more closely approximate the criteria for the next higher disability rating.  Thus, the next higher rating, a 20 percent rating, is not warranted. See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5243.

The evidence of record demonstrates that the Veteran experiences muscle spasms and guarding, but the Board finds that at no point during this portion of the appeal does the evidence indicate that these symptoms result in an abnormal gait or spinal contour, which would approximate a higher 20 percent rating.  The Board notes that, unlike the VA examinations of record, the Veteran's VA treatment records did reveal that the Veteran has an antalgic gait; however, they did not associate this manifestation with his muscle spasms or guarding.  See, e.g., January 2011 Pain Note.  The symptoms of muscle spasms and guarding, on their own, correspond to a 10 percent rating; the same rating that the Board has found is warranted based on the Veteran's ROM testing results.

The evidence of record has not demonstrated that the Veteran experiences ankylosis.  Thus, higher rating on that basis is not warranted.

In summary, the Board finds that prior to October 4, 2012, the Veteran's low back disability does not approximate the criteria for a disability rating in excess of 10 percent rating pursuant to DC 5243.  A higher rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

ii.  From October 4, 2012 

The Board finds that for this portion of the period on appeal, the Veteran's low back disability more nearly approximates the criteria corresponding to a 20 percent rating pursuant to DC 5243.

The Board reaches this conclusion based on the results of the October 2012 and September 2014 VA examinations, which found that the Veteran's muscle spasms and guarding result in an abnormal gait.  The Board therefore finds that the Veteran's low back disability meets the criteria corresponding to a 20 percent rating pursuant to DC 5243.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.71a.

Ratings in excess of 20 percent are available where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or for various types of ankylosis.  During this portion of the period on appeal, the Board finds that the evidence has not shown such a degree of limitation in forward flexion of the Veteran's thoracolumbar spine and the Veteran does not experience ankylosis.

The Board has once again considered Deluca and Mitchell and the Veteran's symptoms of fatigue, pain, pain on movement, severe flare-ups of pain, weakness, stiffness, muscle spasms, tenderness, instability, disturbance of locomotion, and interference with sitting and standing and weight bearing.  Medical examinations have not shown that these symptoms result in additional limitation to ROM.  See October 2012 and September 2014 examination reports.  The 2014 VA examiner also reported that a determination as to the impact of these symptoms on ROM could not be made without resort to speculation.  Accordingly, the Board finds that there is no evidence of functional impairment beyond the limitation to ROM that is reflected in the ROM measurements recorded in the examination reports.  Thus, the next higher rating, a 30 percent rating, is not warranted.  See DeLuca, 8 Vet. App. at 202; Mitchel, 25 Vet. App. at 32; see also 38 C.F.R. §§ 4.40 , 4.45, 4.71a, DC 5243.

In summary, the Board finds that from October 4, 2012, the Veteran's low back disability approximates the criteria corresponding to a 20 percent rating, but no higher, pursuant to DC 5243.  A higher rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

iii.  Radiculopathy

The RO granted entitlement to service connection for radiculopathy of the lower extremities, assigning an effective date in 2014.  The Board observes that as the rating criteria for lumbar spine disabilities instruct VA to rate any associated neurologic manifestations separately, the issue of radiculopathy of the lower extremities should be considered as part of the pending lumbar spine increased rating claim on appeal, which was denied in a 2009 rating decision.  38 C.F.R. § 4.71a, DCs 5235-5243.  

In this case, the Board finds that the Veteran's low back disability also results in radiculopathy of the right and left lower extremities.  This finding is supported by both private and VA treatment records, as well as noted in VA examination reports.  See September 2014 VA examination report; November 2012 VA examination report; April 2010 private treatment record from Dr. A.P.; May 2008 Primary Care Note.  The records identify the sciatic nerve as being affected.

Radiculopathy is rated under Diseases of the Peripheral Nerves. 38 C.F.R. § 4.124a. Relevant to this case, DC 8520 applies to paralysis of the sciatic nerve.  Under this DC, a 10 percent rating is warranted when there is evidence of incomplete paralysis of the sciatic nerve that is "mild" in severity.  A 20 percent rating is warranted for "moderate" severity, and 40 percent is warranted for incomplete paralysis that is "moderately severe" in nature.  A 60 percent rating is warranted for "severe" incomplete paralysis with marked muscular atrophy.  Complete paralysis warrants an 80 percent rating.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 .

The VA examinations and treatment records have indicated that the radiculopathies manifest in mild to severe symptoms of pain, shooting pain, paresthesias and/or dysesthesias, and numbness.  The Board acknowledges the wide range of opinions as to the severity of the Veteran's symptoms and finds that when reasonable doubt is resolved in his favor, his lower extremity radiculopathies more nearly approximate moderate incomplete paralysis of the sciatic nerve pursuant to DC 8520.  38 C.F.R. § 4.124a.  A higher rating is not warranted since the evidence shows that the Veteran's radiculopathies are wholly sensory in nature.  Id. 


iv.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected low back disability is manifested by signs and symptoms such as muscle spasms, guarding, antalgic gait, reduced range of motion, radiculopathy, fatigue, pain, pain on movement, severe flare-ups of pain, weakness, stiffness, muscle spasms, tenderness, instability, disturbance of locomotion, and interference with sitting and standing and weight bearing.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the neurological manifestations of the Veteran's radiculopathy are contemplated by the schedular rating criteria which consider incomplete paralysis of the nerve manifested by pain, numbness, and tingling.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration is not warranted.

Also, according to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

As noted above, the orthopedic complaints, including range of motion and functional loss, are contemplated by the schedular rating criteria for lumbar spine disabilities and the neurologic complaints of the lower extremities, including pain and tingling and sciatic nerve impairment, are contemplated by the schedular rating criteria for sciatic nerve disabilities.  Accordingly, the Board finds in this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Prior to October 4, 2012, a disability rating in excess of 10 percent for lumbar myositis with degenerative disc disease of the lumbar spine is denied.

From October 4, 2012, a 20 percent disability rating for lumbar myositis with degenerative disc disease of the lumbar spine is granted.

A 20 percent disability rating for radiculopathy of the right lower extremity is granted.

A 20 percent disability rating for radiculopathy of the left lower extremity is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


